        Case 1:19-cr-00223-WMR-LTW Document 107 Filed 12/04/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                Criminal Action No.
           v.
                                                1:19-CR-0223-WMR
   Z ANE M ICHAEL F IELDS


                 Government’s Motion for Leave to File Dismissal
   It appearing in the above-styled case, that Defendant Zane Michael Fields
successfully completed pretrial diversion, the Indictment, filed June 12, 2019,
charging violations of 18 U.S.C. §§ 922(a)(6), 924(a)(2), and Section 2, Counts 1-3 are
dismissed as to Zane Michael Fields and Movant prays leave of Court to file the
same.

                                          Respectfully submitted,

                                          B YUNG J. P AK
                                             United States Attorney


                                    By: Gregory E. Radics
                                          Assistant United States Attorney
                                        Georgia Bar No. 591724
                                        Gregory.Radics@usdoj.gov
Consented to by Defendant
[F.R.Crim.P. Rule 48a]
______________________________________________

                                         Order
   Now, to-wit, on the _____ day of ________, 20___, upon motion of the United
States Attorney, leave to file the above dismissal is granted on such terms as are
contained in the Government’s motion herein above.


                                       WILLIAM M. RAY II
                                       UNITED STATES DISTRICT JUDGE
